CASTLE, Senior Circuit Judge
(dissenting) .
I find myself constrained to disagree with the majority’s conclusion that Tinker v. Des Moines School District, 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731, and the other cases relied upon, dictate that in the circumstances of this particular case an evidentiary hearing was a prerequisite to the District Court’s implicit finding and conclusion that the disciplinary action taken by the school board was justified. Here, there was admitted action by the minor plaintiffs, through the medium of their publication “Grass High”, calling upon their fellowstudents to flaunt the school’s administrative procedure by destroying, rather than delivering to their parents, materials delivered to the students for the latter purpose.
I perceive no occasion here for the court to hear evidence bearing on the actual or likely success or effect of such advocacy as a prerequisite to a “balancing of the private interests” of these adolescent plaintiffs’ “free expression” against the state’s interest in conducting an efficient system of public schools. In my view, plaintiffs’ advocacy of disregard of the school’s procedure carried with it an inherent threat to the effective operation of a method the school authorities had a right to utilize for the purpose of communicating with the parents of students.
I would affirm the judgment of the District Court.
APPENDIX
MY REPLY
Recently, we students at Joliet Central were subjected to a pamphlet called “Bits Of Steel.” This occurrence took place a few weeks before the Christmas vacation. The reason why I have not expressed my opinions on this pamphlet before now is simple: being familiar with the J-HI Journal at Central, I knew that they would not print my views on the subject.
In my critique of this pamphlet I shall try to follow the same order in which the articles were presented.
The pamphlet started with a message from the principal, David Ross. This is logical because the entire pamphlet is supposed to be “The Principal’s Report to Parents.” In this article Ross states why the pamphlet was put out and the purpose it is supposed to accomplish, namely, the improvement of communication between parents and administration. He has to be kidding. Surely, he realizes that a great majority of these pamphlets are thrown away by the students, and in this case that is how it should have been. I urge all students in *16the future to either refuse to accept or destroy upon acceptance all propaganda that Central’s administration publishes.
The second article told about the Human Relations committee which we have here at Central. It told why the committee was assembled and what its purpose is. It also listed the members of the committee who attend school here at Central. All-in-all this was probably the best article in the whole pamphlet, but never fear the administration defeated its own purpose in the next article which was a racial breakdown of the Central campus. As far as I could see this article served no practical purpose. By any chance did the administration feel that such a breakdown would improve racial relations ? I think not. This article had such statements as: Spanish American students were included with the white students. Well, wasn’t that nice of the administration. In other words, the only difference noted was whether the student was white or Negro.
This was followed by an article called “Did you Know?” This was, supposedly, to inform the parents of certain activities. Intertwined throughout it were numerous rules that the parents were to see their children obeyed. Quite ridiculous.
Next came an article on attendance. There’s not much I can say about this one. It simply told the haggard parents the utterly idiotic and asinine procedure that they must go through to assure that their children will be excused for their absences.
Question from the parents was the next in the line of articles. This consisted of a set of three questions written by the administration and then answered by the administration. The first question was designed to inform the reader about the background of the new superintendent. The second was about the paperbacks which were placed in the dean’s office. They state that the books were put there “so that your sons and daughters may read while they wait. The hope is that no moment for learning will be lost.” Boy, this is a laugh. Our whole system of education with all its arbitrary rules and schedules seems dedicated to nothing but wasting time. The last question concerned the Wednesday Que-ins. It was followed by a quote: “Sometimes we, parents and schoolmen must seem cruel in order to be kind to the children placed in our care.” Do you think that the administration is trying to tell us something about the true purpose of the Wednesday Que-ins?
The next gem we came across was from our beloved senior dean. Our senior dean seems to feel that the only duty of a dean or parent is to be the administrator of some type of punishment. A dean should help or try to understand a student instead of merely punishing him. Our senior dean makes several interesting statements such as, “Proper attitudes must be part of our lives and the lives of our children.” I believe that a person should be allowed to mold his own attitudes toward life, as long as they are not radically anti-social, without extensive interference from persons on the outside, especially those who are unqualified in such fields. Another interesting statement that he makes is “Therefore let us not cheat our children, our precious gifts from God, by neglecting to discipline them!” It is my opinion that a statement such as this is the product of a sick mind. Our senior dean because of his position of authority over a large group of young adults poses a threat to our community. Should a mind whose only thought revolves around an act of discipline be allowed to exert influence over the young minds of our community? I think not. I would urge the Board of Education to request that this dean amend his thinking or resign. The man in the dean’s position must be qualified to the extent that his concern is to help the students rather than discipline or punish them.
This pamphlet also contained an article from the freshman dean. I should like to say that Dean Engers, in his article, shows a great deal of promise. He appears to be genuinely interested in the *17problems of the students entrusted to him. All I can say to him is to keep up the good work.
The last thing of any interest in the pamphlet was about the despicable and disgusting detention policy at Central. I think most students feel the same way as I about this policy. Therefore I will not even go into it.
In the whole pamphlet I could see only one really bright side. We were not subjected to an article written by Mr. Diekelman.
Senior Editor
Grass High